Title: From Benjamin Franklin to Deborah Franklin, 25 May 1768
From: Franklin, Benjamin
To: Franklin, Deborah


My dear Child,
Pensilvania Coffee House London, May 25. 1768
I thought Capt. Budden had been gone some Weeks since, but calling here just now, I find he is not sail’d but goes this Evening; so I write this Line to let you know that I continue well. I forget whether I told you in any preceding Letter that I have been at Bath and Bristol. At the latter Place I met Mr. Richardson, junr. who had Letters for me. I saw there our old Ac[quaintan]ce Mr. Beddome,  who enquired kindly [after] you and Sally. He seems to live very well. I was glad to find by my Letters that you were all well. I wish I could go in this Ship, or Capt. Leach, but must stay a few Weeks longer. I am impatient to be with you, being ever Your affectionate Husband
B Franklin
 
Addressed: To / Mrs Franklin / Philadelphia / per favour of / Capt. Bud [den] / QD [C]